UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1579


KATHERINE W. BROOKS,

                 Plaintiff - Appellant,

            v.

RAY MABUS, The United States of America (Department of the
Navy),

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:11-cv-00320-AWA-TEM)


Submitted:   September 25, 2012            Decided:   October 15, 2012


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine    W. Brooks, Appellant Pro      Se.    Joel Eric Wilson,
Assistant     United States  Attorney,      Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Katherine W. Brooks appeals the district court’s order

granting summary judgment to Defendant in her civil action under

Title    VII     of     the    Civil     Rights       Act    of     1964,     as    amended,

42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp. 2012), and

the Age Discrimination in Employment Act of 1967, as amended,

29 U.S.C.A.       §§ 621-34         (West     2008    &     Supp.    2012).         We     have

reviewed the record and find no reversible error.                             Accordingly,

we      affirm        for     the      reasons        stated        by      the     district

court.      Brooks v.         Mabus,    No.    2:11-cv-00320-AWA-TEM               (E.D.    Va.

Mar. 2 & 5, 2012).             We dispense with oral argument because the

facts    and     legal      contentions       are    adequately       presented      in     the

materials      before       the     court   and      argument       would    not    aid     the

decisional process.



                                                                                    AFFIRMED




                                               2